DETAILED ACTION
The instant application having Application No. 16/536130 has a total of 30 claims pending in the application.  There are 4 independent claims and 26 dependent claims, all of which are ready for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement dated 11/8/2019 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  A copy of the PTOL-1449 has been initialed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 7, 8, 10, 14, 17, 18, 22, 24 and 30 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sarkissian (US 2017/0311177).

Regarding Claim 1, Sarkissian teaches a method of wireless communication by a base station (BS), comprising:
transmitting, in a multi-user multiple-input and multiple-output (MU-MIMO) mode, first beamformed transmissions using a first beam to a first user equipment (UE) in a first sector and second beamformed transmissions using a second beam to a second UE in a second sector, wherein the BS is configured to control a plurality of sectors comprising the first sector and the second sector (“The method can include transmitting a reference signal via each beam to one or more user equipments (UEs) in each sector, each sector having a reference signal” – See [0008]; “Narrow beams can have sharper side lobes than wider beams (see, FIG. 5). For example, a three sector antenna configuration with 120 degree-wide beams can have a large area of overlap at the sector edges 212. A properly designed six sector antenna configuration with 60 degree coverage areas (e.g., beams) per sector can have a much smaller area of overlap at the sector edges 412 (see, FIG. 6). This can decrease inter sector interference” – See [0065]; See also Figs. 5 and 6; A base station performs MU-MIMO by transmitting to different UEs in different sectors using multiple antennas.  Figs. 5 and 6 show that each beam corresponds to a particular sector (e.g., a first beam corresponds to sector S1, a second beam corresponds to sector S2, and so on).  Thus, the base station transmits to a first user in a first sector using a first beam and transmits to a second user in a second sector using a second beam);
receiving, from the first UE, a feedback report indicating inter-sector interference encountered by the first UE in the first sector due to the second beamformed transmissions (“the UE 120g may be on the sector edge 412d between the sector 402d S4 and the sector 402e S5, as shown. In such an embodiment, the eNB 410 can receive an indication of signal strength from the UE 120g from the antenna beams serving S4 and S5. In the event that the RSSIs are ostensibly equal, the eNB 410 can coordinate sector assignment based on, for example, direction of motion of the UE 120g, or a geographic position of the UE 120g. The eNB 410 can also, for example, assign the UE 120g to the sector with higher available capacity or lowest population all other aspects being equal” – See [0095]; The eNB receives a report from the UE indicating RSSIs of the overlapped/interfereing beams between sectors S4 (first sector) and S5 (second sector)); and
taking one or more actions based on the feedback report to reduce the inter-sector interference encountered by the first UE in the first sector (“In order to mitigate CRS interference at the sector edges 412, two additional methods can be implemented in combination with dual beam antennas to reduce or eliminate CRS interference” – See [0068]; “The first method includes combining dual beam antenna with the use of CRS Muting techniques” – See [0069]; “In some embodiments, CRS Muting can be combined with downlink CoMP. Such a combination can not only eliminate CRS interference, but also benefit from coordinated transmission of the same user information from two adjacent sectors 412. This can allow the eNB 410 to serve a stronger signal to the UEs (e.g., the UE 120) at the sector edges 412” – See [0070]; The eNB takes one or more actions to mitigate the inter-sector interference experienced by UEs located on a sector edge.  For example, CRS muting or downlink CoMP may be performed).

Regarding Claim 5, Sarkissian teaches the method of Claim 1.  Sarkissian further teaches that the first beamformed transmissions are transmitted via a first sector antenna that is arranged in a different azimuthal orientation than a second sector antenna used for transmitting the second beamformed transmissions (“Narrow beams can have sharper side lobes than wider beams (see, FIG. 5). For example, a three sector antenna configuration with 120 degree-wide beams can have a large area of overlap at the sector edges 212. A properly designed six sector antenna configuration with 60 degree coverage areas (e.g., beams) per sector can have a much smaller area of overlap at the sector edges 412 (see, FIG. 6). This can decrease inter sector interference” – See [0065]; See also Figs. 5 and 6; As shown in Figs. 5 and 6, the beamformed transmissions in each of the sectors have different azimuthal orientations.  For 

Regarding Claim 7, Sarkissian teaches the method of Claim 1.  Sarkissian further teaches that receiving the feedback report comprises receiving the feedback report via at least one of an acknowledgment (ACK) message, a negative ACK (NACK) message, a channel state information (CSI) report, an interference measurement report, or a beam management report (“The one or more transceivers can receive one or more measurement reports from the plurality of UEs within each sector” – See [0007]; “The eNB 410 can use measurement reports or location information (e.g., GPS coordinates) of the UE 120 on the sector edge 412 and pick the sector 402 that should have lower interference” – See [0122]; The feedback reports received by the base station can be considered interference measurement reports because they relate to measurements of overlapping/interfering beams from UEs located at a sector edge.  They may also be considered beam management reports because they assist the base station in assigning the UE to a beam/sector having lower interference).

Regarding Claim 8, Sarkissian teaches the method of Claim 1.  Sarkissian further teaches that taking one or more actions comprises at least one of: adjusting a transmit power for the second beamformed transmissions transmitted on the second beam based on the second sector being identified in the feedback report; transmitting to the second UE using a different beam than the second beam for the second beamformed transmissions; or transmitting to the first UE in single-user MIMO mode (“In order to mitigate CRS interference at the sector edges 412, two additional methods can be implemented in combination with dual beam antennas to reduce or eliminate CRS interference” – See [0068]; “The first method includes combining dual beam antenna with the use of CRS Muting techniques. CRS Muting can selectively mute, or refrain from transmitting, an RS signal in LTE Resource Blocks (RB's) that are idle” – See [0069]; “The RSSI or the RSNR can be a factor that the eNB 410 analyzes in order to assign the UEs 120 to respective sectors 402 within the cell 400” – See [0092]; The actions taken by the base station to mitigate interference include adjusting the transmit power for the second beamformed transmissions by performing CRS muting (i.e., zero power) for the interfering CRS signals.  The actions also include assigning the UE to a different sector/beam).

Claims 10, 18 and 24 are rejected based on reasoning similar to Claim 1.
Claims 14 and 22 are rejected based on reasoning similar to Claim 5.
Claims 17 and 30 are rejected based on reasoning similar to Claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 11, 12, 19, 20, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkissian (US 2017/0311177) in view of Muller et al. (US 2019/0260539).

Regarding Claim 2, Sarkissian teaches the method of Claim 1.  Sarkissian does not explicitly teach that each of the first beamformed transmissions indicate a first beam index associated with the first beam and a first sector index associated with the first sector, and wherein each of the second beamformed transmissions indicate a second beam index associated with the second beam and a second sector index associated with the second sector.
“a network node 12A transmits beams with different MRS, MRS-1, MRS-2 and MRS-3” – See [0006]; “RS transmissions generally include some minimum amount of identification information, e.g., a beam identifier. The solution presented herein dynamically determines when/how often to include link set identifier content with the RS in addition to the beam identifier. Thus, as used herein, link set identifier content refers to any identification information for the source of the corresponding RS that is in addition to the minimum required information (e.g., the beam identification information), and thus that further identifies the source of the RS beyond the beam identifier. Exemplary link set identifier content includes, but is not limited to, local cell ID information, global cell ID information, sector ID information etc.” – See [0025]; The beamformed RS transmissions include a beam ID (beam index) and sector ID (sector index)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sarkissian such that each of the first beamformed transmissions indicate a first beam index associated with the first beam and a first sector index associated with the first sector, and wherein each of the second beamformed transmissions indicate a second beam index associated with the second beam and a second sector index associated with the second sector.  Motivation for doing so would be to provide identification information for identifying the source of the beamformed transmissions (See Muller, [0025]).

Regarding Claim 3, Sarkissian teaches the method of Claim 1.  Sarkissian does not explicitly teach that the first beamformed transmissions comprise a scheduling control message that indicates a first beam index associated with the first beam, a first sector index associated with the first sector and the 
However, Muller teaches that the first beamformed transmissions comprise a scheduling control message that indicates a first beam index associated with the first beam, a first sector index associated with the first sector and the first beam, a second beam index associated with the second beam, and a second sector index associated with the second sector and the second beam (“a network node 12A transmits beams with different MRS, MRS-1, MRS-2 and MRS-3” – See [0006]; “RS transmissions generally include some minimum amount of identification information, e.g., a beam identifier. The solution presented herein dynamically determines when/how often to include link set identifier content with the RS in addition to the beam identifier. Thus, as used herein, link set identifier content refers to any identification information for the source of the corresponding RS that is in addition to the minimum required information (e.g., the beam identification information), and thus that further identifies the source of the RS beyond the beam identifier. Exemplary link set identifier content includes, but is not limited to, local cell ID information, global cell ID information, sector ID information etc.” – See [0025]; The link set identifier content (scheduling control message) includes a beam ID (beam index) and sector ID (sector index) for a plurality of beamformed reference signals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sarkissian such that the first beamformed transmissions comprise a scheduling control message that indicates a first beam index associated with the first beam, a first sector index associated with the first sector and the first beam, a second beam index associated with the second beam, and a second sector index associated with the second sector and the second beam for the same reasons as those given with respect to Claim 2.

Claims 11, 19 and 25 are rejected based on reasoning similar to Claim 2.
.

Claims 4, 13, 21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkissian (US 2017/0311177) in view of Pi et al. (US 2013/0272263).

Regarding Claim 4, Sarkissian teaches the method of Claim 1.  Sarkissian further teaches that each of the first and second beamformed transmissions comprise at least one of a beam training transmission, a beam management transmission, a data transmission, a synchronization signal, or a reference signal (“Inter-sector coordination methods can be used to reduce interference at the sector edge or the cell edge. Such techniques can rely on received signal strength information (RSSI) at the UE 120. The UE 120 can also gather Reference Signal Receive Quality (RSRQ) and report it to the serving sector (e.g., the eNB 410)” – See [0066]; “Therefore, the Reference Signals (RS) broadcast from the eNB 210 in each sector can cause interference in its neighboring sectors 202. This can particularly be an issue in the sector edge 212 area where the UE 120 can receive sufficiently strong reference signals from two adjacent sectors 202 of the same BS” – See [0067]; The beamformed transmissions comprise reference signals).
Sarkissian does not explicitly teach that the reference signal comprises at least one of a channel state information reference signal (CSI-RS) or a demodulation reference signal (DM-RS).
However, Pi teaches that the reference signal comprises at least one of a channel state information reference signal (CSI-RS) or a demodulation reference signal (DM-RS) (“the base station can also transmit sector-level CSI reference signals (sector-level CSI-RS). These sector-level CSI-RS can be transmitted via multiple antennas or using multiple transmitter BF precoders. These sector-level CSI-RS can be multiplexed in time, frequency, and space. Different sequences can be used for different sector-level CSI-RS for identification … the sector-level CSI-RS received by the MS primarily serve the purpose of assisting CSI estimation at the mobile station for CSI feedback” – See [0060]; The base station transmits sector-level CSI-RS for channel estimation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sarkissian such that the reference signal comprises at least one of a channel state information reference signal (CSI-RS) or a demodulation reference signal (DM-RS) since the time-frequency density of the CSI-RS can be made lower.  Thus, overhead from reference signals can be reduced (See Pi, [0060]).

Claims 13, 21 and 27 are rejected based on reasoning similar to Claim 4.

Claims 6, 15, 16, 23, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkissian (US 2017/0311177) in view of Deenoo et al. (US 2016/0337916).

Regarding Claim 6, Sarkissian teaches the method of Claim 1.  Sarkissian further teaches that the feedback report provides one or more received signal powers of the second beamformed transmissions (“The UEs 120 can receive the reference signals and report to the eNB 410 a receive signal strength indication (RSSI) or received signal to noise ratio (RSNR)” – See [0092]; “the eNB 410 can receive an indication of signal strength from the UE 120g from the antenna beams serving S4 and S5. In the event that the RSSIs are ostensibly equal” – See [0095]; The feedback report includes RSSIs (received signal powers) of first and second beams serving sectors S4 and S5).
Sarkissian does not explicitly teach that the feedback report comprises a beam index associated with each of the one or more received signal powers, and a sector index associated with each of the one or more received signal powers.
“The WTRU may include in the report at least one of the following information: an identifier of the mmW cell (Cell-ID); an identifier of the mmW sector ID; an identifier of the transmit beam; an identifier of the WTRU receive beam; received power or quality for the corresponding Tx-Rx beam pair” – See [0186]; The report includes received power of the beamformed reference signal, and an associated beam identifier (beam index) and sector ID (sector index)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sarkissian such that the feedback report comprises a beam index associated with each of the one or more received signal powers, and a sector index associated with each of the one or more received signal powers.  Motivation for doing so would be to enable the base station to identify the specific beams/sectors to which the feedback report applies since the UE measures and reports feedback for more than one beam (See Deenoo, [0189]).

Claims 15, 23 and 28 are rejected based on reasoning similar to Claim 6.

Regarding Claim 16, Sarkissian in view of Deenoo teaches the method of Claim 15.  Sarkissian further teaches that the one or more received signal powers are measures of signal power of the interfering beamformed transmissions received by the UE (“Therefore, the Reference Signals (RS) broadcast from the eNB 210 in each sector can cause interference in its neighboring sectors 202. This can particularly be an issue in the sector edge 212 area where the UE 120 can receive sufficiently strong reference signals from two adjacent sectors 202 of the same BS (e.g., the eNB 210)” – See [0067]; “the eNB 410 can receive an indication of signal strength from the UE 120g from the antenna beams serving S4 and S5. In the event that the RSSIs are ostensibly equal” – See [0095]; The received RSSIs (signal 

Claim 29 is rejected based on reasoning similar to Claim 16.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sarkissian (US 2017/0311177) in view of Heninwolf et al. (US 2017/0353960).

Regarding Claim 9, Sarkissian teaches the method of Claim 1.  Sarkissian further teaches transmitting, in the MU-MIMO mode, the first beamformed transmissions using the first beam to the first UE in the first sector and second/third beamformed transmissions to second/third UEs in the second sector (“The method can include transmitting a reference signal via each beam to one or more user equipments (UEs) in each sector, each sector having a reference signal” – See [0008]; The beamformed transmissions may be transmitted to a plurality of UEs in each sector.  Thus a first beam is transmitted to at least a first UE in a first sector and a second beam is transmitted to second and third UEs in a second sector.
Sarkissian does not explicitly teach that the third beamformed transmissions to the third UE in the second sector are transmitted at a first time period and the second beamformed transmissions to the second UE in the second sector are transmitted at a second time period different than the first time period.
However, Heninwolf teaches that second and third beamformed transmissions to a second and third UE are transmitted at different time periods (“In some implementations, a beam is divided into multiple channels, where each channel is used by one or more UEs, e.g., using a shared channel access method such as Time Division Multiple Access (TDMA) or Code Division Multiple Access (CDMA)” – See 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sarkissian such that the third beamformed transmissions to the third UE in the second sector are transmitted at a first time period and the second beamformed transmissions to the second UE in the second sector are transmitted at a second time period different than the first time period since multiple UEs can be distinguished by assigning different time slots for each UE using well-known techniques (See Heninwolf, [0016]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919.  The examiner can normally be reached on Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/SCOTT M SCIACCA/              Primary Examiner, Art Unit 2478